The records fail to disclose any denial of material facts contained in the petitions that would require an alternative writ of mandamus to issue. The appellants, by their answers, are seeking to review the orders of the Public Service Commission, made some years ago, in a way other than that provided by the Public Service Commission Law. Orders of the Public Service Commission cannot be attacked, as is attempted here.
Orders affirmed, with fifty dollars costs and disbursements in each case. Hill, P. J., Crapser, Bliss and Heffeman, JJ., concur; Rhodes, J., dissents, with a memorandum.